DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 8, 16 and 20 are withdrawn.
Claims 1-7, 9-15 and 17-19 are addressed on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Species A, Subspecies 1A and Subspecies 2A in the reply filed on 2/26/21 is acknowledged.
Claims 8, 16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species or Subspecies, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,248,412. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1 of the pending application and claim 1 of ‘412, each discloses a thermally broken fenestration frame, an interior frame member, an exterior frame member, a plurality of bridges coupled to the interior and exterior frame members, and a plurality of thermal bridges.  
Re claim 2 of the pending application and claim 2 of ‘412, each discloses the interior and exterior frame members are the same material.
Re claim 3 of the pending application and claim 1 of ‘412, each discloses the interior and exterior frame members are metal.
Re claim 4 of the pending application and claim 3 of ‘412, each discloses the interior and exterior frame members are steel.
Re claim 5 of the pending application and claim 4 of ‘412, each discloses the components welded together.
Re claim 6 of the pending application and claim 5 of ‘412, each discloses the components formed by a single piece of material.
Re claim 7 of the pending application and claim 6 of ‘412, each discloses the bridges as rectangular.
Re claim 9 of the pending application and claim 8 of ‘412, each discloses a method, providing, a thermally broken fenestration frame, an interior frame member, an exterior frame member, and a plurality of bridges coupled to the interior and exterior frame members.
Re claim 10 of the pending application and claim 8 of ‘412, each discloses the interior and exterior frame members are metal.
Re claim 11 of the pending application and claim 9 of ‘412, each discloses the interior and exterior frame members are steel.
Re claim 12 of the pending application and claim 10 of ‘412, each discloses the components welded together.
Re claim 13 of the pending application and claim 11 of ‘412, each discloses the components formed by a single piece of material.
Re claim 14 of the pending application and claim 12 of ‘412, each discloses a fenestration assembly, a fenestration frame, one or more fenestration panels, an interior frame member, an exterior frame member, a plurality of bridges coupled to the interior and exterior frame members, and a plurality of thermal bridges.  
Re claim 15 of the pending application and claim 13 of ‘412, each discloses a window.
Re claim 17 of the pending application and claim 13 of ‘412, each discloses the interior and exterior frame members are metal.
Re claim 18 of the pending application and claim 15 of ‘412, each discloses the components welded together.
Re claim 19 of the pending application and claim 16 of ‘412, each discloses the bridges as rectangular.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 14-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brimmer (US 5,617,695).
Re claim 1, Brimmer discloses a thermally broken fenestration frame (Fig. 14-16) for a fenestration assembly (Col 1 lines 16-22) comprising: 
an interior frame member (63) having a first end (left end of 63) and a second end (right end of 63); 
an exterior frame member (64) disposed generally parallel to (Fig. 14-16) the interior frame member (63); and 
a plurality of bridges (67-69) spaced apart (Fig. 14) along a length of the interior (63) and exterior frame members (64) between the first (left end of 63) and second ends (right end of 63), each bridges (67-69) of the plurality of bridges (67-69) coupled to both the interior frame member (63) and the exterior frame member (64) forming a plurality of thermal bridges (Col 9 lines 6-11 disclosing 67-69 are thermal sections) extending between interior frame member (63) and the exterior frame member (64).
Re claim 9, Brimmer discloses a method (Col 7 line 41) of providing structural rigidity (Fig. 14-16) and thermal isolation (Fig. 14-16) to a fenestration assembly (Col 1 lines15-22) comprising: 
providing (Fig. 14-16) an interior frame member (63) having a first end (left end of 63) and a second end (right end of 63); 
providing (Fig. 14-16) an exterior frame member (64) disposed generally parallel to (Fig. 14-16) the interior frame member (6); and 
forming (Fig .14-16) a plurality of thermal bridges (Fig. 14-16) extending between the interior frame member (63) and the exterior frame member (64) by coupling (Fig. 14-16) the interior frame member (63) to the exterior frame member (64) via a plurality of bridges (67-69) spaced apart (Fig. 14-16) along a length of the interior (63) and exterior frame members (64) between the first (left end of 63) and second ends (right end of 63).
Re claim 14, Brimmer discloses a fenestration assembly (Fig. 14-16) comprising: 
a fenestration frame (63/64) having a plurality of fenestration frame members (63/64) forming a perimeter of the fenestration frame (Fig.14-16); and 
one or more fenestration panels (Col 1 lines 16-22 disclosing a window) coupled to the fenestration frame (63/64) within the perimeter of the fenestration frame (63/64), wherein each fenestration frame member (63/64) further comprises:
an interior frame member (63) having a first end (left end of 63) and a second end (right end of 63); 
an exterior frame member (64) disposed generally parallel to (Fig. 14-16) the interior frame member 63); and 
a plurality of bridges (67-69) spaced apart along a length (Fig. 14) of the interior (63) and exterior frame members (64) between the first (left end of 63) and second ends (right end of 63), each (46d, 46c, 32g, 32d), each bridge (67-69) of the plurality of bridges (67-69) coupled to both the interior frame member (46a, 32c) and the exterior frame member (46b, 32a) forming a plurality of thermal bridges (67-69 being thermal structures) extending between the interior frame member (63) and the exterior frame member (64) and between adjacent bridges (67-69).
Re claim 15, Brimmer discloses the fenestration assembly of claim 14, wherein the fenestration assembly (63/64) comprises a window (Col 1 lines 16-22 disclosing a window).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 10-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brimmer (US 5,617,695).
Re claim 2, Brimmer discloses the thermally broken fenestration frame of claim 1, but fails to disclose wherein the interior frame member, exterior frame member, and bridges are comprised of the same material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer wherein the interior frame member, exterior frame member, and bridges are comprised of the same material in order reduce costs and simplify material acquisition and manufacture, as using the same material would require less overall work, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 3, Brimmer discloses the thermally broken fenestration frame of claim 1, wherein the interior frame member (63) and exterior frame member (64) are comprised of metallic material (Col 5 lines 33-37), but fails to disclose bridges are comprised of a metallic material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer wherein bridges are comprised of a metallic material in order reduce costs and simplify material acquisition and manufacture, as using the same material would require less overall work, or to increase strength and rigidity of the bridges, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 4, Brimmer discloses the thermally broken fenestration frame of claim 1, but fails to disclose wherein the interior frame member, exterior frame member, and bridges are comprised of steel.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer wherein the interior frame member, exterior frame member, and bridges are comprised of steel in order reduce costs and simplify material acquisition and manufacture, as using the same material would require less overall work, or to use a cheap, readily available and strong material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 5, Brimmer discloses the thermally broken fenestration frame of claim 1, wherein the interior frame member (63), exterior frame member (64) and bridges (67-69) are connected together (Fig. 14-16), but fails to disclose welding.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer to have materials connected by welding in order to use a cheap manner of assembly which does not require use of fasteners, as it has been held that choosing from a finite number of identified, predictable solutions (connecting methods), with a reasonable expectation of success (connection) is within the level of ordinary skill in the art.  See MPEP 2143 (E).  In addition, welding is very well known and common in the art.  
Re claim 6, Brimmer discloses the thermally broken fenestration frame of claim 1, but fails to disclose wherein the interior frame member, exterior frame member, and bridges are formed by a single piece of material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer to be formed by a single piece of material in order to simplify manufacture and assembly by requiring fewer pieces.  In general, it has been held that making integral by using a once piece construction is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Larson, 340 F.2d 965, 968.
Re claim 7, Brimmer discloses the thermally broken fenestration frame of claim 3, but fails to disclose wherein the plurality of bridges have a rectangular shape.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer to have bridges which are rectangular in shape in order to simplify manufacture of the bridges by requiring fewer cuts or machining during production of the bridges.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 10, Brimmer discloses the method of claim 9, wherein the interior frame member (63) and exterior frame member (64) are comprised of metallic material (Col 5 lines 33-37), but fails to disclose bridges are comprised of a metallic material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer wherein bridges are comprised of a metallic material in order reduce costs and simplify material acquisition and manufacture, as using the same material would require less overall work, or to increase strength and rigidity of the bridges, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 11, Brimmer discloses the method of claim 9, but fails to disclose wherein the interior frame member, exterior frame member, and bridges are comprised of steel.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer wherein the interior frame member, exterior frame member, and bridges are comprised of steel in order reduce costs and simplify material acquisition and manufacture, as using the same material would require less overall work, or to use a cheap, readily available and strong material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 12, Brimmer discloses the thermally broken fenestration frame of claim 3, wherein the interior frame member (63), exterior frame member (64) and bridges (67-69) are coupled together (Fig. 14-16), but fails to disclose welding (each bridge to the interior and exterior frame members).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer to have materials connected by welding in order to use a cheap manner of assembly which does not require use of fasteners, as it has been held that choosing from a finite number of identified, predictable solutions (connecting methods), with a reasonable expectation of success (connection) is within the level of ordinary skill in the art.  See MPEP 2143 (E).  In addition, welding is very well known and common in the art.  
Re claim 13, Brimmer discloses the method of claim 9, but fails to disclose wherein the interior frame member, exterior frame member, and bridges are formed by a single piece of material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer to be formed by a single piece of material in order to simplify manufacture and assembly by requiring fewer pieces.  In general, it has been held that making integral by using a once piece construction is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Larson, 340 F.2d 965, 968.
Re claim 17, Brimmer discloses the fenestration assembly of claim 1,4 wherein the interior frame member (63) and exterior frame member (64) are comprised of metallic material (Col 5 lines 33-37), but fails to disclose bridges are comprised of a metallic material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer wherein bridges are comprised of a metallic material in order reduce costs and simplify material acquisition and manufacture, as using the same material would require less overall work, or to increase strength and rigidity of the bridges, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 18, Brimmer discloses the fenestration assembly of claim 17, wherein the interior frame member (63), exterior frame member (64) and bridges (67-69) are connected together (Fig. 14-16), but fails to disclose welding.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer to have materials connected by welding in order to use a cheap manner of assembly which does not require use of fasteners, as it has been held that choosing from a finite number of identified, predictable solutions (connecting methods), with a reasonable expectation of success (connection) is within the level of ordinary skill in the art.  See MPEP 2143 (E).  In addition, welding is very well known and common in the art.  
Re claim 19, Brimmer discloses the fenestration assembly of claim 19, but fails to disclose wherein the bridges have a rectangular shape.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally broken fenestration frame of Brimmer to have bridges which are rectangular in shape in order to simplify manufacture of the bridges by requiring fewer cuts or machining during production of the bridges.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635